DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Following response to arguments is based on Applicant’s arguments filed on 27 June 2022.

Regarding Previous Rejection Under 35 USC § 102
Applicant’s arguments [Pages 8-10] with respect to rejection of claims 1, 7 and 14 have been fully considered but are not persuasive.

Regarding claim 1, on pages 8-10, Applicants argue that Zhu fails to teach “a force-limiting mechanism configured to limit a locking force of the locking mechanism… a sensing mechanism couple to the engagement component, wherein the sensing mechanism is configured to: determine that the force-limiting mechanism has limited the locking force of the locking mechanism; and in response to the force-limiting mechanism limiting the locking force, cause the engagement component to disable the locking mechanism”.
The Examiner respectfully disagrees with the Applicants’ arguments. The overall scope of instant claim 1 is basically taking a mechanism into a lock state and to an unlock state when a force is detected. Claim 1 is not specifying what type, degree and direction of the applied force, or the preclusion of other intervening steps to arrive to locking/unlocking state. One interpretation of claim 1 (from the plurality of available interpretations because of the broad limitations) may be instant Fig. 1A. Hence, as claimed, claim 1 could be disclosing a cylindrical mechanism to be inserted, upon a force [e.g. pushing down], into the cap holder of a vehicle. This interpretation is disclosed by Zhu.

That is:
For “a force-limiting mechanism configured to limit a locking force of the locking mechanism”, the spring 27 in Zhu, Fig. 3, is part of a mechanism that, when is applied a down-force, it will interrupt the down-force and it will try to expand the spring to the original expanded position. Without the presence of the spring, there would not be a mechanism limiting a force. In this example, when the hand stamp 10 is pressed down on the outer shell 12 for placing and locking the hand stamp 10 (perhaps on a cup holder), the spring 27 will limit/interrupt/stop/slow-down the applied force [Paragraphs 6, 31]. Hence, spring 27 is equivalent to the claimed force-limiting mechanism.

For “a sensing mechanism couple to the engagement component, wherein the sensing mechanism is configured to: determine that the force-limiting mechanism has limited the locking force of the locking mechanism; and in response to the force-limiting mechanism limiting the locking force, cause the engagement component to disable the locking mechanism”, Zhu discloses a magnetic field sensor which, as disclosed in Paragraph10, is coupled to a microcontroller. The magnetic field sensor was previously cited in the Non-Final rejection because it senses the changes in the applied forces (to the hand stamp 10), thus turning it into an unlocking state. It is worth noting that, the disclosed microcontroller is also receiving a command when verification of authorized user is detected for unlocking the hand stamp 10. That is, once the hand stamp 10 is applied a force to put it into a lock state (and when it is verified an authorized user), the microcontroller and the magnetic field sensor deactivate the internal mechanisms (including the spring 27) so that the hand stamp 10 is unlocked (thus, disabling the locking mechanism) [Paragraphs 6, 10, 11, 14].
Furthermore, in order for the hand stamp 10 to be unlocked, the hand stamp 10 had to be firstly locked; and, for firstly locking the hand stamp 10, a certain force should have been applied to spring 27. Hence, when the microcontroller and magnetic field sensor “want” to unlock the hand stamp, the microcontroller and magnetic field sensor already knew that the force-limiting-mechanism/spring-27 had limited the locking force; thus, determining that the force-limiting mechanism has limited the locking force of the locking mechanism, as claimed.

By the above-explained interpretation, the Examiner reasserts and has sequentially demonstrated that Zhu actually reads over the argued limitations.

Regarding claims 7 and 14, these claims comprise similar limitations as per claim 1, thus they are rejected under similar reasoning.

Therefore, in view of the above reasons, the Examiner maintains the rejections.

Claim Status
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 5-8, 14, 20 are rejected under 35 U.S.C. 102(a)(1)-(a)(2) as being anticipated by Zhu (US Patent Application Publication No. 2018/0319186).

Regarding claim 1, Zhu further teaches an affixable device (Figs. 1, 3), comprising:
a locking mechanism (outer shell 12 is connected to inner shell 14 through a locking mechanism so that both shells stay locked [Paragraphs 6, 11, 23, 26]) comprising an engagement component (thus, both shells are being coupled by an engagement component [Paragraphs 6, 11, 23, 26]), the engagement component configured to disable the locking mechanism ([Paragraphs 6, 11, 23, 26]);
a force-limiting mechanism configured to limit a locking force of the locking mechanism (a mechanism limits a received force for locking or unlocking the device such as the spring 27 [Paragraphs 6, 31]. Additionally, the overall scope of instant claim 1 is basically taking a mechanism into a lock state and to an unlock state when a force is detected. Claim 1 is not specifying what type, degree and direction of the applied force, or the preclusion of other intervening steps to arrive to locking/unlocking state. One interpretation of claim 1 (from the plurality of available interpretations because of the broad limitations) may be instant Fig. 1A. Hence, as claimed, claim 1 could be disclosing a cylindrical mechanism to be inserted, upon a force [e.g. pushing down], into the cap holder of a vehicle. This interpretation is disclosed by Zhu. Hence, the spring 27 in Zhu, Fig. 3, is part of a mechanism that, when is applied a down-force, it will interrupt the down-force and it will try to expand the spring to the original expanded position. Without the presence of the spring, there would not be a mechanism limiting a force. In this example, when the hand stamp 10 is pressed down on the outer shell 12 for placing and locking the hand stamp 10 (perhaps on a cup holder), the spring 27 will limit/interrupt/stop/slow-down the applied force [Paragraphs 6, 31]. Hence, spring 27 is equivalent to the claimed force-limiting mechanism); and
a sensing mechanism coupled to the engagement component (magnetic field sensor [Paragraphs 10, 14]), wherein the sensing mechanism is configured to:
determine that the force-limiting mechanism has limited the locking force of the locking mechanism (it is detected a change in force limitation on the spring 27 by the magnetic field sensor [Paragraphs 10, 14]); and
in response to the force-limiting mechanism limiting the locking force, cause the engagement component to disable the locking mechanism (thus, upon detection of a force pressing the spring 27, there is a signal for commanding the engagement component to allow movement of the device 10 [Paragraphs 30-31]. Additionally, Zhu discloses a magnetic field sensor which, as disclosed in Paragraph10, is coupled to a microcontroller. The magnetic field sensor was previously cited in the Non-Final rejection because it senses the changes in the applied forces (to the hand stamp 10), thus turning it into an unlocking state. It is worth noting that, the disclosed microcontroller is also receiving a command when verification of authorized user is detected for unlocking the hand stamp 10. That is, once the hand stamp 10 is applied a force to put it into a lock state (and when it is verified an authorized user), the microcontroller and the magnetic field sensor deactivate the internal mechanisms (including the spring 27) so that the hand stamp 10 is unlocked (thus, disabling the locking mechanism) [Paragraphs 6, 10, 11, 14]. Furthermore, in order for the hand stamp 10 to be unlocked, the hand stamp 10 had to be firstly locked; and, for firstly locking the hand stamp 10, a certain force should have been applied to spring 27. Hence, when the microcontroller and magnetic field sensor “want” to unlock the hand stamp, the microcontroller and magnetic field sensor already knew that the force-limiting-mechanism/spring-27 had limited the locking force; thus, determining that the force-limiting mechanism has limited the locking force of the locking mechanism, as claimed).

Regarding claim 3, Zhu further teaches the affixable device of claim 1, further comprising:
a first portion of a cylindrical body (outer shell 14);
a second portion of the cylindrical body (inner shell 12), wherein when the engagement component is engaged, the first portion configured to:
rotate about the second portion in a first direction to engage the locking mechanism (inner shell rotating in relation to outer shell in order to engage and lock and vice versa [Paragraphs 6, 11, 23, 26]); and
rotate about the second portion in a second direction to disengage the locking mechanism (inner shell rotating in relation to outer shell in order to engage and lock and vice versa [Paragraphs 6, 11, 23, 26]).

Regarding claim 5, Zhu further teaches the affixable device of claim 1, wherein the sensing mechanism comprises: a first circuit section; a second circuit section comprising a plurality of conductors; and at least one contact configured to, in response to the force-limiting mechanism limiting the locking force, provide electrical connectivity between the first circuit section and the second circuit section via at least one of the plurality of conductors (it is implemented a microcontroller, thus multiple circuits and conductors for generating and conveying actuation signals along the whole device [Paragraphs 7, 12, 26, 28, 29]).

Regarding claim 6, Zhu further teaches the affixable device of claim 1, wherein the force-limiting mechanism comprises a plurality of retention mechanisms, wherein each retention mechanism of the plurality of retention mechanisms comprises a respective spring and a respective protrusion (spring 27, retractable shaft 45, solenoid 44, are some retentions mechanisms comprising springs and protrusions).

Regarding claim 7, Zhu teaches a vehicle theft-prevention device (Figs. 1, 3), comprising:
at least one computing device configured to determine an intrusion into a vehicle based at least in part on at least one sensor measurement (security sensors detect whether an unauthorized user is present [Abstract | Paragraphs 11, 16]);
a locking mechanism (outer shell 12 is connected to inner shell 14 through a locking mechanism so that both shells stay locked [Paragraphs 6, 11, 23, 26]) comprising an engagement component (thus, both shells are being coupled by an engagement component [Paragraphs 6, 11, 23, 26]), the engagement component configured to disable the locking mechanism ([Paragraphs 6, 11, 23, 26]);
a force-limiting mechanism configured to limit a locking force of the locking mechanism (a mechanism limits a received force for locking or unlocking the device such as the spring 27 [Paragraphs 6, 31]. Additionally, the overall scope of instant claim 7 is basically taking a mechanism into a lock state and to an unlock state when a force is detected. Claim 1 is not specifying what type, degree and direction of the applied force, or the preclusion of other intervening steps to arrive to locking/unlocking state. One interpretation of claim 1 (from the plurality of available interpretations because of the broad limitations) may be instant Fig. 1A. Hence, as claimed, claim 1 could be disclosing a cylindrical mechanism to be inserted, upon a force [e.g. pushing down], into the cap holder of a vehicle. This interpretation is disclosed by Zhu. Hence, the spring 27 in Zhu, Fig. 3, is part of a mechanism that, when is applied a down-force, it will interrupt the down-force and it will try to expand the spring to the original expanded position. Without the presence of the spring, there would not be a mechanism limiting a force. In this example, when the hand stamp 10 is pressed down on the outer shell 12 for placing and locking the hand stamp 10 (perhaps on a cup holder), the spring 27 will limit/interrupt/stop/slow-down the applied force [Paragraphs 6, 31]. Hence, spring 27 is equivalent to the claimed force-limiting mechanism); and
a sensing mechanism coupled to the engagement component (magnetic field sensor [Paragraphs 10, 14]), wherein the sensing mechanism is configured to:
determine that the force-limiting mechanism has limited the locking force of the locking mechanism (it is detected a change in force limitation on the spring 27 by the magnetic field sensor [Paragraphs 10, 14]); and
in response to the force-limiting mechanism limiting the locking force, cause the engagement component to disable the locking mechanism (thus, upon detection of a force pressing the spring 27, there is a signal for commanding the engagement component to allow movement of the device 10 [Paragraphs 30-31]. Additionally, Zhu discloses a magnetic field sensor which, as disclosed in Paragraph10, is coupled to a microcontroller. The magnetic field sensor was previously cited in the Non-Final rejection because it senses the changes in the applied forces (to the hand stamp 10), thus turning it into an unlocking state. It is worth noting that, the disclosed microcontroller is also receiving a command when verification of authorized user is detected for unlocking the hand stamp 10. That is, once the hand stamp 10 is applied a force to put it into a lock state (and when it is verified an authorized user), the microcontroller and the magnetic field sensor deactivate the internal mechanisms (including the spring 27) so that the hand stamp 10 is unlocked (thus, disabling the locking mechanism) [Paragraphs 6, 10, 11, 14]. Furthermore, in order for the hand stamp 10 to be unlocked, the hand stamp 10 had to be firstly locked; and, for firstly locking the hand stamp 10, a certain force should have been applied to spring 27. Hence, when the microcontroller and magnetic field sensor “want” to unlock the hand stamp, the microcontroller and magnetic field sensor already knew that the force-limiting-mechanism/spring-27 had limited the locking force; thus, determining that the force-limiting mechanism has limited the locking force of the locking mechanism, as claimed).

Regarding claim 8, Zhu further teaches the vehicle theft-prevention device of claim 7, wherein the sensing mechanism causes the engagement component to disable the locking mechanism by providing an electrical signal to the at least one computing device (electrical signals are generated and used for the activation of the locking/unlocking of the device [Paragraphs 7, 12, 28]), and the at least one computing device is further configured to: receive the electrical signal from the sensing mechanism; and disable the engagement component of the locking mechanism (thus, the engagement component is being activated/deactivated based on the electrical signals [Paragraphs 7, 12, 28]).

Regarding claim 14, Zhu teaches a method of affixing a device (Figs. 1, 3), comprising:
rotating a first portion of the device relative to a second portion of the device in a particular direction to transition a locking mechanism from an unlocked state to a locked state (inner shell rotating in relation to outer shell in order to engage and lock and vice versa [Paragraphs 6, 11, 23, 26]);
limiting, via a force-limiting mechanism, a locking force to rotate the first portion relative to the second portion when the locking force exceeds a predefined threshold (a mechanism limits a received force for locking or unlocking the device such as the spring 27 [Paragraphs 6, 31]. Additionally, the overall scope of instant claim 14 is basically taking a mechanism into a lock state and to an unlock state when a force is detected. Claim 1 is not specifying what type, degree and direction of the applied force, or the preclusion of other intervening steps to arrive to locking/unlocking state. One interpretation of claim 1 (from the plurality of available interpretations because of the broad limitations) may be instant Fig. 1A. Hence, as claimed, claim 1 could be disclosing a cylindrical mechanism to be inserted, upon a force [e.g. pushing down], into the cap holder of a vehicle. This interpretation is disclosed by Zhu. Hence, the spring 27 in Zhu, Fig. 3, is part of a mechanism that, when is applied a down-force, it will interrupt the down-force and it will try to expand the spring to the original expanded position. Without the presence of the spring, there would not be a mechanism limiting a force. In this example, when the hand stamp 10 is pressed down on the outer shell 12 for placing and locking the hand stamp 10 (perhaps on a cup holder), the spring 27 will limit/interrupt/stop/slow-down the applied force [Paragraphs 6, 31]. Hence, spring 27 is equivalent to the claimed force-limiting mechanism);
determining, via a sensing mechanism, that the force-limiting mechanism limited the locking force (it is detected a change in force limitation on the spring 27 by the magnetic field sensor [Paragraphs 10, 14]); and
causing, via the sensing mechanism, an engagement component to disable the locking mechanism in response to determining that the force-limiting mechanism limited the locking force (thus, upon detection of a force pressing the spring 27, there is a signal for commanding the engagement component to allow movement of the device 10 [Paragraphs 30-31]. Additionally, Zhu discloses a magnetic field sensor which, as disclosed in Paragraph10, is coupled to a microcontroller. The magnetic field sensor was previously cited in the Non-Final rejection because it senses the changes in the applied forces (to the hand stamp 10), thus turning it into an unlocking state. It is worth noting that, the disclosed microcontroller is also receiving a command when verification of authorized user is detected for unlocking the hand stamp 10. That is, once the hand stamp 10 is applied a force to put it into a lock state (and when it is verified an authorized user), the microcontroller and the magnetic field sensor deactivate the internal mechanisms (including the spring 27) so that the hand stamp 10 is unlocked (thus, disabling the locking mechanism) [Paragraphs 6, 10, 11, 14]. Furthermore, in order for the hand stamp 10 to be unlocked, the hand stamp 10 had to be firstly locked; and, for firstly locking the hand stamp 10, a certain force should have been applied to spring 27. Hence, when the microcontroller and magnetic field sensor “want” to unlock the hand stamp, the microcontroller and magnetic field sensor already knew that the force-limiting-mechanism/spring-27 had limited the locking force; thus, determining that the force-limiting mechanism has limited the locking force of the locking mechanism, as claimed).

Regarding claim 20, Zhu further teaches the method of claim 14, further comprising: causing the engagement component to enable the locking mechanism in response to receiving a command from a mobile device (locking mechanism is being externally controlled by a mobile device [Abstract | Paragraphs 11, 27, 33]); and subsequent to the locking mechanism being enabled, rotating the first portion of the device relative to the second portion of the device in a direction opposite the particular direction to transition the locking mechanism from the locked state to the unlocked state (inner shell rotating in relation to outer shell in order to engage and lock and vice versa [Paragraphs 6, 11, 23, 26]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US Patent Application Publication No. 2018/0319186) in view of Smith et al. (US Patent Application Publication No. 2017/0096225).

Regarding claim 2, Zhu teaches all the limitations recited in claim 1.
However, Zhu does not explicitly mention wherein the force-limiting mechanism comprises a slip clutch mechanism.
Smith teaches, in a similar field of endeavor of locking systems, the following:
wherein the force-limiting mechanism comprises a slip clutch mechanism (it is disclosed a system where a force-limiting mechanism comprises a slip clutch mechanism [Paragraph 44]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the locking system (as taught by Zhu) by implementing a slip clutch mechanism (as taught by Smith) for the purpose of avoiding interference with other mechanisms in the device (Smith – Paragraph 6).

Claims 9-10, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US Patent Application Publication No. 2018/0319186) in view of Nave (US Patent Application Publication No. 2014/0157838).

Regarding claim 9, Zhu teaches all the limitations recited in claim 8.
However, Zhu does not explicitly mention wherein disabling the engagement component of the locking mechanism comprises providing an electric signal to a motor unit comprising a cam, wherein the motor unit is configured to rotate the cam to in response to receiving the electric signal.
Nave teaches, in a similar field of endeavor of locking systems, the following:
wherein disabling the engagement component of the locking mechanism comprises providing an electric signal to a motor unit comprising a cam, wherein the motor unit is configured to rotate the cam to in response to receiving the electric signal (it is disclosed a system where an electrical signal is provided to a motor, where a motor’s cam rotates based on the electrical signal [Paragraph 42]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the locking system (as taught by Zhu) by providing an electrical signal to a motor which comprises a cam that rotes upon reception of the electrical signal (as taught by Nave) for the purpose of allowing movement of the locking elements (Nave – Paragraph 4).

Regarding claim 10, Nave further teaches the vehicle theft-prevention device of claim 9, wherein the cam is configured to pull a plurality of pins from within a plurality of apertures to mechanically decouple a first portion from a plurality of legs (plurality of pins are pulled by cam for decoupling more elements [Paragraphs 44, 45, 48]).

Regarding claim 15, Zhu teaches all the limitations recited in claim 14.
However, Zhu does not explicitly mention rotating, via a motor unit, a cam of the engagement component to disable the locking mechanism.
Nave teaches, in a similar field of endeavor of locking systems, the following:
rotating, via a motor unit, a cam of the engagement component to disable the locking mechanism (it is disclosed a system where an electrical signal is provided to a motor, where a motor’s cam rotates based on the electrical signal [Paragraph 42]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the locking system (as taught by Zhu) by providing an electrical signal to a motor which comprises a cam that rotes upon reception of the electrical signal (as taught by Nave) for the purpose of allowing movement of the locking elements (Nave – Paragraph 4).

Regarding claim 16, Zhu teaches all the limitations recited in claim 14.
However, Zhu does not explicitly mention rotating, via a motor unit, a cam of the engagement component to enable the locking mechanism.
Nave teaches, in a similar field of endeavor of locking systems, the following:
rotating, via a motor unit, a cam of the engagement component to enable the locking mechanism (it is disclosed a system where an electrical signal is provided to a motor, where a motor’s cam rotates based on the electrical signal [Paragraph 42]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the locking system (as taught by Zhu) by providing an electrical signal to a motor which comprises a cam that rotes upon reception of the electrical signal (as taught by Nave) for the purpose of allowing movement of the locking elements (Nave – Paragraph 4).

Claims 11, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US Patent Application Publication No. 2018/0319186) in view of Murayama (US Patent Application Publication No. 2014/0285611).

Regarding claim 11, Zhu teaches all the limitations recited in claim 7.
However, Zhu does not explicitly mention wherein the sensing mechanism comprises two substantially parallel protrusions.
Murayama teaches, in a similar field of endeavor of locking systems, the following:
wherein the sensing mechanism comprises two substantially parallel protrusions (it is disclosed a system where sensing mechanism comprises two parallel protrusions [Paragraph 58]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the locking system (as taught by Zhu) by implementing parallel protrusions (as taught by Murayama) for the purpose of reducing a potential detachment of elements (Murayama – Paragraph 8).

Regarding claim 17, Zhu teaches all the limitations recited in claim 14.
However, Zhu does not explicitly mention wherein the sensing mechanism comprises two substantially parallel protrusions extending from the first portion toward the second portion, the two substantially parallel protrusions configured to apply a spring loaded force on the second portion.
Murayama teaches, in a similar field of endeavor of locking systems, the following:
wherein the sensing mechanism comprises two substantially parallel protrusions extending from the first portion toward the second portion, the two substantially parallel protrusions configured to apply a spring loaded force on the second portion (it is disclosed a system where sensing mechanism comprises two parallel protrusions, thus applying force on the portions of the device [Paragraph 58]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the locking system (as taught by Zhu) by implementing parallel protrusions (as taught by Murayama) for the purpose of reducing a potential detachment of elements (Murayama – Paragraph 8).

Regarding claim 19, Murayama further teaches the method of claim 17, wherein determine that the force-limiting mechanism limited the locking force further comprises completing a circuit via the two substantially parallel protrusions (it is disclosed a system where sensing mechanism comprises two parallel protrusions, thus completing the internal circuit of the device as in Zhu [Paragraph 58]).

Allowable Subject Matter
Claims 4, 12-13, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 6, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633